Citation Nr: 1225717	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the Veteran's benefits were properly terminated for the period from August 1, 1991 to December 27, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran, whose estate exceeded $1,500 from August 1, 1991 to October 31, 2000, had neither spouse nor child, was rated incompetent, and was institutionalized for the entire period. 

2.  From November 1, 2000 to December 27, 2001, the Veteran's estate did not equal or exceed five times the applicable statutory rate ($2036.00). 


CONCLUSIONS OF LAW

1.  Payment of VA disability compensation benefits was properly terminated for the period from August 1, 1991 to October 31, 2000.  38 U.S.C.A. § 5503 (West 1991 & Supp. 1999, 2000), 38 C.F.R. § 3.557(b) (2000). 

2.  From the period from November 1, 2000 to December 27, 2001, the Veteran was entitled to VA disability compensation benefits.  38 U.S.C.A. § 5503 (West 1991 & Supp. 2001); Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 1, 2000). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regarding the termination of benefits, the law, and not the evidence, is dispositive in the claim on appeal.  The United States Court of Appeals for Veterans Claims has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the duties to notify and assist the veteran pursuant to 38 U.S.C.A. §§ 5103 and 5103A can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (Veterans Claims Assistance Act of 2000 has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Because the law and not the evidence is dispositive in the instant case, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.").  Therefore, the Board finds that no further action is necessary under the VCAA. 

Background and Analysis

The Veteran filed his original claim for service connection for a psychiatric illness on June 16, 1980.  A rating decision of February 3, 1982 granted service connection for paranoid schizophrenia on a presumptive basis effective July 9, 1980, the date of the Veteran's admission to the Northampton VA Medical Center.  

In a rating decision dated in July 1991, the RO found that prior rating decisions committed clear and unmistakeable error in failing to grant service connection for schizophrenia from a date prior to July 9, 1980, and in failing to grant a total schedular evaluation for that disorder.  The RO's July 1991 decision noted that service connection should have been granted effective May 21, 1980.

The record shows that the Veteran has been rated as 100 percent disabled for schizophrenia since June 30, 1983.  Compensation payments for this disability were withheld effective August 1, 1991 and continued to be withheld until December 27, 2001 based on a law that required the termination of payments for incompetent and institutionalized veterans without spouses or dependents whose estate equaled or exceeded a certain statutory amount (equal to or in excess of an amount five times the 38 U.S.C.A. § 1114(j) compensation rate).  The payments were resumed effective December 27, 2001 because this is the date the above referenced law was repealed.  In June 2003, VA adopted regulations to implement the statutory provisions of the Veterans Education and Benefits Expansion Act of 2001, to include removing the several references found in VA's regulations which allowed withholding of benefits for incompetent, institutionalized veterans without dependents.  See 68 Fed. Reg. 34542 (June 10, 2003).  In particular, the former regulation that authorized such withholdings, 38 C.F.R. § 3.557, was removed in its entirety, and section 3.558 of 38 C.F.R. was amended by removing and redesignating several provisions.

The record shows that the Veteran was rated as incompetent for the period in question.  A February 1991 certificate from the State of Connecticut Court of Probate appointed a successor conservator for the Veteran, who was deemed an incapable person.  A July 16, 1991 rating decision determined that the Veteran was incompetent effective from July 16, 1991.  VA records show that the RO apparently appointed as the Veteran's VA fiduciary the same conservator as the State of Connecticut through July 2005 and by a rating decision dated in July 2005, the Veteran was found competent to manage his personal affairs effective July 26, 2005.  The Board points out that in any event, the Veteran has actively pursued his own claim.  See generally 38 C.F.R. § 20.301 (c) (2011).

An August 1991 report from the Connecticut Court of Probate documented that the Veteran's estate was valued at $5,841.50.  The account covered the time period from March 5, 1990 to March 5, 1991.  The Veteran received a large retroactive compensation award in October 1994.  This award was for compensation the Veteran was entitled to based on VA's rating of his psychiatric disability from 1982 to August 1, 1991.  

The record shows that the Veteran was institutionalized during the entire period in question.  Review of the records from Whiting Forensic Institute discloses that the Veteran was confined to a state mental facility in October 1984 following a murder conviction (the Veteran was found guilty but not criminally responsible by reason of mental disease or defect).  These records document that the Veteran was to be confined for a period not to exceed 25 years.  Recent communications from the Veteran confirm that he is still institutionalized.  The evidence does not show any period from 1991 to 2001 when the Veteran was not institutionalized, nor does the Veteran contend that he was free from institutionalization during the period at issue.

In accordance with 38 U.S.C.A. § 5503(b)(1)(A) and 38 C.F.R. § 3.557, in what is commonly referred to as "the $1,500 rule", in any case where a veteran having neither spouse nor child is being furnished hospital treatment or institutional or domiciliary care without charge or otherwise by the United States, or any political subdivision thereof, is rated by VA as being incompetent, and the veteran's estate, from any source equals or exceeds $1,500, further payments of compensation shall not be made until the estate is reduced to $500.  This was the law in effect prior to November 1, 2000.

In 1999, the Board requested that a VA General Counsel opinion be rendered in response to the issue of whether a retroactive award of compensation resulting from a finding of clear and unmistakable error might "be retroactively attributed to the estate of a veteran for purposes of determining" if the above-cited provisions of 38 U.S.C.A. § 5503 and 38 C.F.R. § 3.557 preclude "payment of compensation to the Veteran for a prior period during which the Veteran was hospitalized at government expense?"  The resultant opinion, VAOPGCPREC 1-2001, was issued on January 4, 2001.  Because the above-cited legislation was deemed to focus "on the actual situation of the Veteran at the time in question and [did] not provide for consideration of later acquired assets which could be attributed to a prior period on a theoretical or hypothetical basis", it was held, in pertinent part, that "[a] retroactive award of compensation based on a finding of clear and unmistakable error in a prior decision denying service connection should not be retroactively attributed to the estate of the veteran for purposes of determining whether [38 U.S.C.A. § 5503(b)(1)(A) and 38 C.F.R. § 3.557(b)] bar payment of compensation for the period subsequent to the effective date of the award of service connection and prior to the date of the veteran's release from a government facility."  VAOPGCPREC 1-2001.

In this case, and with respect to the period prior to November 1, 2000, although the Veteran received a large retroactive compensation award in October 1994, based on compensation he was entitled to for the period from 1982 to 1991, the report from the State of Connecticut Court of Probate documented the Veteran's estate at $5,841.50 for the period covering March 5, 1990 to March 5, 1991, and was issued before any retroactive payments from the VA.  A prior report covering the time period October 1983 to December 1989 showed assets over $1,500.  In other words, even without consideration of the retroactive award of VA compensation, the evidence at the time established that the Veteran's estate exceeded $1,500.  There is no indication from the record or the Veteran that absent the retroactive payment, the Veteran's estate ever fell below the statutory amount during any portion of the period in question.

The Board is sympathetic to the appellant's belief in his claim.  That said, the Board finds that, by preponderance of the evidence, the Veteran was institutionalized from October 1984 to the present.  As such (and as the Veteran has been rated incompetent since 1991, had neither spouse nor child, and his estate exceeded $1,500) the termination of the Veteran's disability compensation, effective August 1, 1991 to October 31, 2000, was in accordance with the governing legal criteria and thus was proper.

Effective November 1, 2000, the threshold estate amount was amended.  Section 304 of the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000), amended 38 U.S.C.A. § 5503(b)(1)(A) to raise the estate limitation to the amount equal to five times the rate of compensation specified in 38 U.S.C.A. § 1114(j) or $2,036 for the period at issue and the floor for resumption of payments to one-half that amount.  That amendment was effective on November 1, 2000, the date of its enactment, and does not apply to determination of entitlement for prior periods.  

During the period of the amendment and until the law was repealed, November 1, 2000 to December 27, 2001, the Veteran's estate did not equal or exceed five times the rate specified in 38 U.S.C.A. § 1114(j) ($2,036).  As noted above, the August 1991 report from the Connecticut Court of Probate documented that the Veteran's estate was valued at $5,841.50 for the period March 5, 1990 to March 5, 1991.  The Board finds that due to the amendment, the Veteran is entitled to payment of VA compensation benefits from November 1, 2000 to December 27, 2001.  To this extent only, the appeal is granted.


ORDER

Entitlement to VA compensation benefits from August 1, 1991 to October 31, 2000, is denied. 

Entitlement to VA compensation benefits from November 1, 2000 to December 27, 2001 is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


